Case 1:20-cv-11467 Document 1-2 Filed 08/04/20 Page 1 of 21




                   EXHIBIT “A”
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  2 of 21 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   CODY MAX BECKER, Individually and on             )   CLASS ACTION
   Behalf of All Others Similarly Situated,         )
                                                    )   JURY TRIAL DEMANDED
                                 Plaintiff,         )
                                                    )
          vs.                                       )
                                                    )
   KELLER WILLIAMS REALTY, INC.., a                 )
   Texas corporation, and KRISTAN COLE,             )
                                                    )
                                 Defendants.
                                                    )
                                                    )


                                   CLASS ACTION COMPLAINT

          Plaintiff Cody Max Becker (“Plaintiff”), files this Class Action Complaint against

   Defendants Keller Williams Realty, Inc. (“Keller Williams”) and Kristan Cole (“Ms. Cole”)

   (collectively, “Defendants”) and alleges as follows upon personal knowledge as to himself and his

   own acts and experiences, and, as to all other matters, upon information and belief, including

   investigation conducted by his attorneys and publicly available information.

                                    NATURE OF THE ACTION

          1.      Defendants violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

   seq., (“TCPA”), by making unsolicited prerecorded telemarketing calls 1 and text message calls in

   violation of consumers’ privacy rights.




   1
       The term “call” is not defined by the TCPA. See Satterfield v. Simon & Schuster, Inc., 569
   F.3d 946, 953 (9th Cir. 2009). “Webster’s defines ‘call’ . . . as ‘to communicate with or try to get
   into communication with a person by a telephone.’” Id. at 953-54 (citing Webster's Third New
   International Dictionary 318 (2002)).

                                                    1
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  3 of 21 Page 2 of 20



           2.      Keller Williams is one of the largest real estate companies in South Florida and

   America.

           3.      Ms. Cole acts as the Vice President of Mega Agent Expansion (“Mega Agent

   Expansion”) for Keller Williams. 2 As part of that role, Ms. Cole appears in marketing videos on

   behalf of Keller Williams and tours the country marketing Mega Agent Expansion at orientations

   called Expansion Systems Orientations. 3 The Expansion Systems Orientation program was created

   by Keller Williams. 4

           4.      “Mega Agent Expansion”, is “based on the vision of Gary Keller and the collective
                                                              5
   masterminding of top agents across North America.”             and allows realtors to team-up with

   “expansion partners” in markets outside their own. 6 These expansion partners handle the listing

   and selling of individual properties, while the “hub” takes care of all the administrative and lead

   generation. 7

           5.      Keller Williams uses Mega Agent Expansion to try and lure new brokers and agents

   to join Keller Williams and to help existing Keller Williams agents generate new business.

           6.      As part of the Mega Agent Expansion program, Ms. Cole owns and/or operates the

   Kristan Cole Real Estate Network a/k/a Lifestyle Homes Worldwide, a coordinated team of thirty-

   four (34) Keller Williams real estate locations. 8 Five of which are located within Florida. 9




   2
     https://kristancole.com/our_team
   3
     https://www.kw.com/kw/expansion.html.
   4
     https://www.kwconnect.com/search?q=kw+expansion
   5
     https://www.kw.com/kw/expansion.html
   6
     Id.
   7
     Id.
   8
     https://kristancole.com/locations
   9
     Id.
                                                     2
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  4 of 21 Page 3 of 20



          7.      To promote Keller Williams, Defendants’ caused thousands of prerecorded

   messages and unsolicited text messages to be sent to the cellular telephones of Plaintiff and other

   Class Members, soliciting them to attend an Expansion Systems Orientation.

          8.      Through this action, Plaintiff seeks to hold Defendants accountable for their

   flagrant violations of the TCPA, and for violating the privacy of thousands of consumers.

          9.      Plaintiff, for himself and a Class of similarly situated individuals, seeks relief to

   halt Defendants’ unlawful conduct. Plaintiff also seeks statutory damages on behalf of himself

   and members of the Class, and any other legal or equitable remedies to redress Defendants’

   violations of the TCPA.

                                    JURISDICTION AND VENUE

          10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given

   Defendants’ alleged violations of a federal statute. This Court also has subject matter jurisdiction

   pursuant to the U.S. Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) and (d)(6),

   because there is diversity of citizenship and the claims of individual Class members, in the

   aggregate, exceed the jurisdictional minimum of $5,000,000, exclusive of interest and costs.

          11.     Venue is proper in the United States District Court for the Southern District of

   Florida pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants are deemed to reside in any

   judicial district in which they are subject to the court’s personal jurisdiction, and because

   Defendants provide and market their services within this District, thereby establishing sufficient

   contacts to subject them to personal jurisdiction. Further, Defendants’ tortious conduct against

   Plaintiff and other members of the Class occurred within the State of Florida, thereby subjecting

   Defendants to jurisdiction in the State of Florida.




                                                     3
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  5 of 21 Page 4 of 20



                                                PARTIES

          12.     Plaintiff is a natural person who, at all times relevant to this action, was a citizen of

   the State of Florida residing in Broward County, Florida.

          13.     Keller Williams is a Texas corporation with its principal place of business located

   at 1221 South Mopac Expressway, Suite 110, Austin, TX 78746. Keller Williams directs, markets,

   and provides its business activities throughout the State of Florida.

          14.     Upon information and belief, Ms. Cole is a natural person who resides in Alaska.

   Ms. Cole directs, markets, and provides business activities throughout the State of Florida. Ms.

   Cole operates and/or owns five (5) separate real estate offices in Florida as members of the Kristan

   Cole Real Estate Network a/k/a Lifestyle Homes Worldwide all of which are associated with

   Keller Williams.




                                                     4
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  6 of 21 Page 5 of 20



                                             THE TCPA

          15.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

   using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the

   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

          16.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

   “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

   random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          17.     The TCPA exists to prevent communications like the ones described within this

   Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          18.     In an action under the TCPA, a plaintiff must show only that the defendant “called

   a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

   755 F.3d 1265 (11th Cir. 2014).

          19.     The Federal Communications Commission (“FCC”) is empowered to issue rules

   and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

   the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

   are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

   costly and inconvenient. The FCC also recognized that wireless customers are charged for

   incoming calls whether they pay in advance or after the minutes are used.

          20.     A defendant must demonstrate that it obtained the plaintiff’s prior express consent.

   See In the Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30

   FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-

   advertising calls”).



                                                   5
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  7 of 21 Page 6 of 20



          21.     Further, the FCC has issued rulings and clarified that consumers are entitled to the

   same consent-based protections for text messages as they are for calls to wireless numbers. See

   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined

   that a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                 FACTS

          Ms. Coles’s Relationship with Keller Williams

          22.     The subject prerecorded calls and text messages were sent by Ms. Cole at the

   direction and under the control of Keller Williams.

          23.     Ms. Cole sent the prerecorded calls and text messages as part of her role as Vice

   President of Mega Agent Expansion.

          24.     The subject prerecorded calls and text messages were sent for the benefit of Keller

   Williams and Ms. Cole.

          25.     Prior to transmitting the subject prerecorded calls and text messages, Ms. Cole

   consulted with Keller Williams as to the content of the messages, and always received final

   approval to transmit the prerecorded messages and text messages from Keller Williams.

          26.     Although Ms. Cole was responsible for ultimately transmitting the prerecorded

   messages and text messages, Keller Williams always retained the right to change or add something

   to the content of the messages.

          27.     At all times relevant, Keller Williams had the right to control Ms. Cole’s

   telemarketing activities, which right it exercised.

          28.     At all times relevant, Keller Williams authorized Ms. Cole to promote its product

   in the subject unsolicited prerecorded messages and text messages.




                                                     6
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  8 of 21 Page 7 of 20



          29.     Keller Williams was, at all times relevant, aware of Ms. Coles marketing activities

   and violations of the TCPA.

          30.     Ms. Coles acts complained of herein were known, consented to, and/or ratified by

   Keller Williams. Further, Keller Williams knowingly received and retained monetary benefit from

   Ms. Coles unlawful calling and telemarketing practices alleged herein.

                                       Facts Specific to Plaintiff

          31.     On or about September 28, 2019, Ms. Cole on behalf of Keller Williams transmitted

   a prerecorded telemarketing call to Plaintiff’s cellular telephone number ending in 6305 (the “6305

   Number”).

          32.     Defendants’ prerecorded message states as follows:

          …Here in Sarasota, October 21st and 22nd. I don’t know about you, but with the competition
          in real estate right now, I know a lot of agents aren’t making the money that they want to
          make. So, if you want to make more money, come and be my guest! We’ll also have a top
          agent mastermind on day two to help you create your own success plan. To sign up as my
          guest, no there’s no gimmick. Go to KCNGuest.com or text me or call me back at 512-
          944-9940. Hope to see you there.


          33.     Defendants’ transmitted the prerecorded telemarketing call to Plaintiff and others

   to convince them to attend an Expansion Systems Orientations, at which point Ms. Cole would

   attempt to sell the benefits of Keller Williams and its Mega Agent Expansion.

          34.     The prerecorded telemarketing call was transmitted to Plaintiff’s cellular telephone,

   and within the time frame relevant to this action.

          35.     Defendants’ prerecorded telemarketing call constitutes telemarketing because it

   encouraged the future purchase or investment in property, goods, and/or services.

          36.     The prerecorded telemarketing call originated from a telephone number (512-944-

   9940) owned and/or operated by or on behalf of Defendants.



                                                    7
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  9 of 21 Page 8 of 20



           37.   The   website   (the   “Website”)   provided   in   the   prerecorded   message

   (KCNGuest.com) also promotes Defendants’ goods and/or services and is copied below:




           10




   10
        www.KCNguest.com

                                                8
Case 9:19-cv-81451-XXXX
            Case 1:20-cv-11467
                          Document
                               Document
                                   1 Entered
                                        1-2 Filed
                                             on FLSD
                                                  08/04/20
                                                      DocketPage
                                                             10/24/2019
                                                                 10 of 21 Page 9 of 20




                                                                                                 11




              38.   Specifically, the Website states “this is the roadmap of how Gary [Keller] did it

   starting from the beginning…Expansion Systems Orientation (ESO) is a course from Keller

   Williams University that will reach successful, productive agents how to consistently and

   predictably grow teams by expanding into additional market centers using proven models and

   systems. 12




   11
        Id.
   12
        Id.
                                                    9
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  11 of 21Page 10 of 20



            39.   On or about September 29, 2019, Defendants’ also sent Plaintiff the following

   automated telemarketing text message to his 6305 Number:




            40.   Like the prerecorded message sent to Plaintiff the day before, the text message was

   sent to Plaintiff for marketing purposes.

            41.   Specifically, the text message includes a link to the Website and also states “would

   love for you to be my guest at a great real estate growth class and top agent mastermind…Kristan

   Cole”.

            42.   Plaintiff received the subject telemarketing call within this District and, therefore,

   Defendants’ violation of the TCPA occurred within this District. Defendants caused other

   telemarketing calls and prerecorded messages to be sent to individuals residing within this District

   as well.




                                                   10
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  12 of 21Page 11 of 20



          43.     At no point in time did Plaintiff provide Defendants with his express written

   consent to be contacted with a prerecorded voice or through an ATDS.

          44.     Plaintiff is the subscriber and sole user of the 6305 Number, and is financially

   responsible for phone service to the 6305 Number.

          45.     The number used by Defendants (512-318-2627) is known as a “long code,” a

   standard 10-digit code that enables Defendants to send SMS text messages en masse, while

   deceiving recipients into believing that the message was personalized and sent from a telephone

   number operated by an individual.

          46.     Long codes work as follows: Private companies known as SMS gateway providers

   have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

   gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS

   centers, which are responsible for relaying those messages to the intended mobile phone. This

   allows for the transmission of a large number of SMS messages to and from a long code.

          47.     Upon information and belief, the number (512-318-2627) that transmitted the text

   message is operated by or on behalf of Defendants.

          48.     The impersonal and generic nature of Defendants’ text message, demonstrates that

   Defendants utilized an ATDS in transmitting the message.

          49.     Additionally, on September 29, 2019, Plaintiff replied back “[s]top” to Defendants text

   message and received the following auto-reply from Defendant:




                                                    11
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  13 of 21Page 12 of 20



   This auto-reply was transmitted automatically without human intervention in response to Plaintiff’s

   “stop” request. Defendants’ use of auto-reply functionality further demonstrates that Defendants utilized

   an ATDS to text message Plaintiff.

           50.     To send the text message, Defendants used a messaging platform (the “Platform”)

   that permitted Defendants to transmit thousands of automated text messages without any human

   involvement.

           51.     The Platform has the capacity to store telephone numbers.

           52.     The Platform has the capacity to generate sequential numbers.

           53.     The Platform has the capacity to dial numbers in sequential order.

           54.     The Platform has the capacity to dial numbers from a list of numbers.

           55.     The Platform has the capacity to dial numbers without human intervention.

           56.     The Platform has the capacity to schedule the time and date for future transmission

   of text messages.

           57.     To transmit the messages at issue, the Platform automatically executed the

   following steps:

                        (1) The Platform retrieved each telephone number from a list of numbers in the

                           sequential order the numbers were listed;

                        (2) The Platform then generated each number in the sequential order listed and

                           combined each number with the content of Defendant’s message to create

                           “packets” consisting of one telephone number and the message content;

                        (3) Each packet was then transmitted in the sequential order listed to an SMS

                           aggregator, which acts an intermediary between the Platform, mobile

                           carriers (e.g. AT&T), and consumers.



                                                      12
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  14 of 21Page 13 of 20



                      (4) Upon receipt of each packet, the SMS aggregator transmitted each packet

                          – automatically and with no human intervention – to the respective mobile

                          carrier for the telephone number, again in the sequential order listed by

                          Defendant. Each mobile carrier then sent the message to its customer’s

                          mobile telephone.

          58.     The above execution of Defendants’ instructions occurred seamlessly, with no

   human intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting

   thousands of text messages following the above steps in minutes, if not less.

          59.     The following graphic summarizes the above steps and demonstrates that the

   dialing of the text messages at issue was done by the Platform automatically and without any

   human intervention:




          60.     Defendants’ unsolicited text message caused Plaintiff actual harm. Specifically,

   the text message caused his cellular telephone to audibly ring which notified him that he got a text

   message. Additionally, the prerecorded message caused his cellular telephone to vibrate which

   notified him that he got a voicemail message.

          61.     Upon receipt the text message, Plaintiff estimates that he spent approximately 8

   seconds reviewing Defendant’s unwanted message.

          62.     Upon receipt of the prerecorded message, Plaintiff estimates that he spent

   approximately 31 seconds listening to Defendant’s unwanted prerecorded message the first time
                                                   13
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  15 of 21Page 14 of 20



   and another approximately 31 seconds listening to Defendant’s unwanted prerecorded message for

   a second time. Plaintiff listened to the prerecorded message at least two times, as he was trying to

   determine who the caller was and why he was being contacted.

          63.     Plaintiff was so substantially aggravated by the prerecorded message and text

   message that he spent approximately 10 minutes trying to research the sender of the messages and

   to determine why he was being contacted by Defendants.

          64.     Plaintiff also wasted time responding “STOP” to the text message so that he would

   no longer receive messages from Defendant.

          65.     After he replied “STOP,” Plaintiff received another message confirming that he

   would no longer be contacted. He spent additional time reviewing this reply.

          66.     Furthermore, Defendants’ text message took up approximately 190 bytes of

   memory on Plaintiff’s cellular telephone and depleted Plaintiff’s cellular telephone battery.

   Defendants’ Prerecorded Message took up approximately 77,015 bytes of memory on Plaintiff’s

   cellular telephone and also depleted Plaintiff’s cellular telephone battery. The cumulative effect

   of unsolicited text messages and prerecorded messages like Defendants’ poses a real risk of

   ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s

   memory being taken up.

          67.     Lastly, Plaintiff’s voicemail space is limited. Defendants’ Prerecorded Message

   occupied voicemail space that therefore became unavailable for other messages from friends,

   family or anyone else.

                                       CLASS ALLEGATIONS

                                            Proposed Classes

          68.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

   of himself and all others similarly situated.

                                                   14
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  16 of 21Page 15 of 20



          69.     Plaintiff brings this case on behalf of a Class defined as follows:

          Prerecorded Message Class: All persons within the United States who, within the
          four years prior to the filing of this Complaint, were sent a prerecorded message,
          from Defendants or anyone on Defendants’ behalf, to said person’s cellular
          telephone number, without emergency purpose and without the recipient’s prior
          express written consent.

          Text Message Class: All persons within the United States who, within the four
          years prior to the filing of this Complaint, were sent a text message using the same
          type of equipment used to text message Plaintiff, from Defendants or anyone on
          Defendants’ behalf, to said person’s cellular telephone number.


          70.     Excluded from the Class are Defendants, their officers, directors, affiliates, legal

   representatives, employees, successors, subsidiaries and assigns, as well as the judge and court

   staff to whom this case is assigned. Plaintiff reserves the right to amend the Class definition if

   discovery of further investigation reveals that the Class should be modified.

          71.     Plaintiff does not know the number of members in the Class but believes the Class

   members number in the several thousands, if not more.

                  NUMEROSITY

          72.     Upon information and belief, Defendants have placed prerecorded and automated

   calls to cellular telephone numbers belonging to thousands of consumers throughout the United

   States without their prior express written consent. The members of the Class, therefore, are

   believed to be so numerous that joinder of all members is impracticable.

          73.     The exact number and identities of the Class members are unknown at this time and

   can be ascertained only through discovery. Identification of the Class members is a matter capable

   of ministerial determination from Defendants’ call records.

                COMMON QUESTIONS OF LAW AND FACT




                                                   15
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  17 of 21Page 16 of 20



           74.     There are numerous questions of law and fact common to the Class which

   predominate over any questions affecting only individual members of the Class. Among the

   questions of law and fact common to the Class are:

                       i. Whether Defendants made non-emergency calls to Plaintiff and Class

                          members’ cellular telephones using an ATDS and/or Prerecorded Message;

                      ii. Whether Defendants can meet its burden of showing that it obtained prior

                          express consent to make such calls;

                     iii. Whether Defendants conduct was knowing and willful;

                      iv. Whether Defendants are liable for damages, and the amount of such

                          damages; and

                      v. Whether Defendants should be enjoined from such conduct in the future.

           75.     The common questions in this case are capable of having common answers. If

   Plaintiff’s claim that Defendants routinely transmits text messages and/or prerecorded messages

   to telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the Class

   members will have identical claims capable of being efficiently adjudicated and administered in

   this case.

                 TYPICALITY

           76.     Plaintiff’s claims are typical of the claims of the Class Members, as they are all

   based on the same factual and legal theories.

                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           77.     Plaintiff is a representative who will fully and adequately assert and protect the

   interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

   representative and will fairly and adequately protect the interests of the Class.



                                                    16
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  18 of 21Page 17 of 20



                   SUPERIORITY

             78.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

   is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

   by the Class are in the millions of dollars, the individual damages incurred by each member of the

   Class resulting from Defendants wrongful conduct are too small to warrant the expense of

   individual lawsuits. The likelihood of individual Class members prosecuting their own separate

   claims is remote, and, even if every member of the Class could afford individual litigation, the

   court system would be unduly burdened by individual litigation of such cases.

             79.    The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

   example, one court might enjoin Defendants from performing the challenged acts, whereas another

   may not. Additionally, individual actions may be dispositive of the interests of the Class, although

   certain class members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                          (On Behalf of Plaintiff and the Text Message Class)

             80.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

   herein.

             81.    It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

   service ….” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                     17
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  19 of 21Page 18 of 20



             82.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

   as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

   using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

             83.   Defendants – or third parties directed by Defendants – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

   Class.

             84.   These calls were made without regard to whether Defendants had first obtained

   express permission from the called party to make such calls. In fact, Defendants did not have prior

   express consent to call the cell phones of Plaintiff and the other members of the putative Class

   when its calls were made.

             85.   Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class without their prior express consent.

             86.   As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

   injunction against future calls.

                                               COUNT II

                            Violations of the TCPA, 47 U.S.C. § 227(b)
                     (On Behalf of Plaintiff and the Prerecorded Message Class)

             87.   Plaintiff re-alleges and incorporates paragraphs 1 through 80 as if fully set forth

   herein.


                                                   18
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  20 of 21Page 19 of 20



          88.     It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   prerecorded or artificial voice… to any telephone number assigned to a … cellular telephone

   service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          89.     Defendants – or third parties directed by Defendants – used prerecorded or artificial

   voice messages to make non-emergency marketing telephone calls to the cellular telephones of

   Plaintiff and other members of the Class.

          90.     These calls were made without regard to whether Defendant had first obtained

   express written consent from the called party to make such calls. In fact, Defendant did not have

   prior express written consent to call the cell phones of Plaintiff and the other members of the

   putative Class when its calls were made.

          91.     Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using prerecorded

   messages to make non-emergency telephone calls to the cell phones of Plaintiff and the other

   members of the putative Class without their prior express consent.

          92.     As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

   injunction against future calls.

          WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays

   for the following relief:

          A.      A declaration that Defendants’ practices described herein violate the TCPA;

          B.      An award of actual and statutory damages; and

          C.      Such further and other relief the Court deems reasonable and just.



                                                   19
Case 9:19-cv-81451-XXXX
             Case 1:20-cv-11467
                           Document
                                Document
                                    1 Entered
                                         1-2 on
                                              Filed
                                                 FLSD
                                                    08/04/20
                                                       DocketPage
                                                             10/24/2019
                                                                  21 of 21Page 20 of 20



                                          JURY DEMAND

          Plaintiff and the Class members hereby demand a trial by jury.

                               DOCUMENT PRESERVATION DEMAND


          Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

   electronic databases or other itemization of telephone numbers associated with Defendants and the

   calls as alleged herein.

   Date: October 24, 2019.

                                                              Respectfully submitted,


                                                              EISENBAND LAW, P.A.


                                                              /s/ Michael Eisenband
                                                               Michael Eisenband
                                                              Florida Bar No. 94235
                                                              515 E. Las Olas Boulevard, Suite 120
                                                               Ft. Lauderdale, Florida 33301
                                                              Email:
                                                              MEisenband@Eisenbandlaw.com
                                                              Telephone: 954.533.4092
                                                              Counsel for Plaintiff

                                                              HIRALDO P.A.

                                                              Manuel S. Hiraldo
                                                              Florida Bar No. 030380
                                                              401 E. Las Olas Boulevard
                                                              Suite 1400
                                                              Ft. Lauderdale, Florida 33301
                                                              Email: mhiraldo@hiraldolaw.com
                                                              Telephone: 954.400.4713
                                                              Counsel for Plaintiff




                                                  20
